DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 16/488,519 entitled "BUSINESS PERFORMANCE FORECAST MANAGEMENT SYSTEM AND METHOD" with claims 17-32 pending.
Status of Claims
Claims 17-32  have been added and are hereby entered.
Claims 1-11 and 13-15 are cancelled.
Claims 17-32  are pending and have been examined.

Response to Amendment
The amendment filed March 3, 2021 has been entered. Claims 17-32  remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed November 2, 2020.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 23, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-32  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The terms “continuous profit”, “certain level”, “periodically or irregularly”, “confidence in the user forecast” and “is a surprise” possess no definite meaning in the art and no description is provided in the specification.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ). The terms “continuous profit”, “certain level”, “periodically or irregularly”, “confidence in the user forecast” and “is a surprise”   are relative terms which renders the claim indefinite.  The term “continuous profit”, “certain level”, “periodically or irregularly”, “confidence in the user forecast” and “is a surprise” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claims are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 17-32  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 17-32  are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 17 recites: 
“business performance forecast management system for a securities market”
“store….the user forecast value”
“calculate and update… a market forecast” 
“calculate a deviation value”
 “determine that the calculated deviation value of the user forecast … is equal to or greater than a predetermined value”
“transmit an alert message”
These limitations clearly relate to managing transactions/interactions between business, market, and/or client.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to calculate and update  a market forecast  or calculate a deviation value recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“a server, which includes a processor and a memory”, “client terminals”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“alert message”:
insignificant extra-solution activity to the judicial exception of displaying information
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0026] “The client terminal 120 is a computer, a tablet terminal, or a smartphone having a function of communicating with the server 110 via the internet”Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 18: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 19: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 20: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 21: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 22: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 23: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 24: 
“alert message”: insignificant extra-solution activity to the judicial exception of displaying information
Claim 25: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 26: 
“terminal”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
Claim 27: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 28: 
“alert message”: insignificant extra-solution activity to the judicial exception of displaying information
Claim 29: 
“alert message”: insignificant extra-solution activity to the judicial exception of displaying information
Claim 30: 
“alert message”: insignificant extra-solution activity to the judicial exception of displaying information
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, [0026] “The client terminal 120 is a computer, a tablet terminal, or a smartphone having a function of communicating with the server 110 via the internet”. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 31 recites: 
“business performance forecast management system for a securities market”
“receiving…a respective user forecast value”
“storing….the user forecast value”
“calculating and updating… a market forecast” 
“calculating a deviation value”
 “determining that the calculated deviation value of the user forecast … is equal to or greater than a predetermined value”
“transmitting an alert message”
These limitations clearly relate to managing transactions/interactions between business, market, and/or client.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to calculate and update  a market forecast  or calculate a deviation value recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“memory”, “client terminals”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“alert message”:
insignificant extra-solution activity to the judicial exception of displaying information
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0026] “The client terminal 120 is a computer, a tablet terminal, or a smartphone having a function of communicating with the server 110 via the internet”Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 31 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 32: 
“terminal”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
Claim 26: 
“terminal”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“alert message”: insignificant extra-solution activity to the judicial exception of displaying information
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, [0026] “The client terminal 120 is a computer, a tablet terminal, or a smartphone having a function of communicating with the server 110 via the internet”. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component.  For Example, the Applicant’s Specification reads, [0026] “The client terminal 120 is a computer, a tablet terminal, or a smartphone having a function of communicating with the server 110 via the internet”.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 17-32  are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.











Claims 17-32  are rejected under 35 U.S.C. 103 as being unpatentable over Crosswhite (“METHOD FOR DETERMINING OPTIMAL TIME SERIES FORECASTING PARAMETERS”, U.S. Patent Number:   6611726 B1), 
in view of Gatto (“SECURITY ANALYST ESTIMATES PERFORMANCE VIEWING SYSTEM AND METHOD”, U.S. Publication Number: 2002/0052820 A1)














Regarding Claim 17,
Crosswhite teaches,
  A business performance forecast management system ….configured to manage a business performance forecast of an enterprise, the forecast management system 
(Crosswhite [Abstract] A method for forecasting a value of a dependent variable, such as product demand, in a future time period later than the next, upcoming future time period.)
comprising: a server, which includes a processor and a memory;
(Crosswhite [Col 8, Lines 31-38] typically will comprise a computer system with processing devices, input and output devices, and memory and may include nearly any electronic devices configured to perform the functions required by the method. Additionally, the method of the invention may be implemented using the Internet and other communication networks with the method being performed at a server device connected to such network.)
 and a plurality of client terminals, each communicatively connected to the server and configured to transmit, to the server,
(Crosswhite [Col 8, Lines 31-38] typically will comprise a computer system with processing devices, input and output devices, and memory and may include nearly any electronic devices configured to perform the functions required by the method. Additionally, the method of the invention may be implemented using the Internet and other communication networks with the method being performed at a server device connected to such network.)
 a respective user forecast value related to business performance of the enterprise, 
(Crosswhite [Col 1, Lines 32-35]  required planning includes understanding supply chain complexities and predicting future behaviors and values of planning variables, such as product demand)
and the server is configured to: store, in the memory, the user forecast value received from each of the client terminals, 
(Crosswhite [Col 8, Lines 31-38] typically will comprise a computer system with processing devices, input and output devices, and memory and may include nearly any electronic devices configured to perform the functions required by the method. Additionally, the method of the invention may be implemented using the Internet and other communication networks with the method being performed at a server device connected to such network.
Crosswhite [Abstract] A method for forecasting a value of a dependent variable, such as product demand, in a future time period later than the next, upcoming future time period.
[Added before interview:]
[Col 6, Lines 6-9] gathering historical data on values of the dependent variable and explanatory variables in prior time periods, and determining a forecasting equation based on the gathered historical data. 
[Col 3, Lines 25-38] Once historical demand data has been retrieved, data analysis determines if there exists data anomalies such as outliers, missing data, and the like that require adjustments to the historical data to smooth or remove these anomalies. Various smoothing methods in use today include setting missing data to zero, averaging neighboring data to correct for outliers or missing data, using time series forecasting with the preceding data to estimate the value of the outlier or missing data, or using a spline fitting method to interpolate for a value of the outlier or missing data After the historical demand data has been retrieved, and possibly adjusted, then this historical data is used with a variety of forecasting methods to estimate future product demand.
Examiner notes that "Explanatory variables" are a type of subjective variable and correcting for outliers or missing data introduces subjective measures. )
calculate and update, in an automated manner, a market forecast based on a plurality of the stored user forecast values,
(Crosswhite [Col 1, Lines 45-47 ] One method used to calculate expected revenues is to estimate future income from historical demand or sales information
Crosswhite [Claim 12] cause a computer to determine initial values for forecast parameters in the forecast equation automatically)
 calculate a deviation value of the user forecast value transmitted from at least one of the client terminals with respect to the calculated market forecast
(Crosswhite [Col 11, Lines 17-19] This error term was used in the calculation of various summary statistics for time series forecasting such as Mean Absolute Deviation (MAD, also known as the Mean Absolute Error, MAE)
Crosswhite [Col 8, Lines 31-38] typically will comprise a computer system with processing devices, input and output devices, and memory and may include nearly any electronic devices configured to perform the functions required by the method. Additionally, the method of the invention may be implemented using the Internet and other communication networks with the method being performed at a server device connected to such network.)
Crosswhite does not teach for a securities market; determine that the calculated deviation value of the user forecast transmitted from the at least one terminal is equal to or greater than a predetermined value, and transmit an alert message to the at least one client terminal.
Gatto teaches,
    for a securities market; 
(Gatto  [0366] analyst estimates and related data including, but not limited to, information pertaining to financial instrument type and related identification codes, broker and analyst identification, industry groupings, and detailed information on such variables as the prices of particular securities on specific dates.)
determine that the calculated deviation value of the user forecast transmitted from the at least one terminal is equal to or greater than a predetermined value, and transmit an alert message to the at least one client terminal.
(Gatto [0028] estimates that are more than a user specified number of standard deviations from the mean. 
Gatto [0039] According to an embodiment of the present invention, possible denominators may include standard deviation, average absolute error, constant multiplied by an actual amount, and a predetermined constant.
Gatto [0227]  predictions may include earnings estimates, buy/sell recommendations and other forecasts.
Gatto [0308] view the EPS forecast performance of a firm, analyst, or other defined group or entity to check the accuracy and timeliness of estimates, and to compare estimates versus the consensus
Gatto [0396]  the second analyst is preferably assigned a weighting factor greater than the weighting factor of the first analyst.
Gatto [0030]  various alerts may be issued when the difference satisfies user specified criteria.
Gatto [0094]  The GUI 150 may be displayed via a terminal 112, such as a PC or other user terminal)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data forecasting of Crosswhite to incorporate the estimates performance viewing   teachings of Gatto for “measuring, analyzing, and tracking the past performance of security analysts' earnings estimates and recommendations.” (Gatto [Abstract])        The modification would have been obvious, because it is merely applying a known technique (i.e. estimates performance viewing   ) to a known concept (i.e. data forecasting) ready for improvement to yield predictable result (i.e. “enables users to view the historical data as a time series of earnings estimates for each analyst selected, for a selected period of time, for a predetermined earnings event. Users may define a model to automatically create enhanced composite estimates wherein an improved prediction of the quantity being estimated” Gatto [Abstract])
Regarding Claim 18,
  Crosswhite and Gatto teach the investment management system of Claim 17 as described earlier.
Crosswhite teaches,
wherein the user forecast value includes a forecast value related to a profit of the enterprise. (Crosswhite [Col 1, Lines 54-62]  Another method to calculate expected revenues is to estimate both future income and future expenses from historical information and then evaluate the reasonableness of the estimated expenses to determine if the forecasted expenses need adjusting. Both of these approaches allow an organization to determine a relationship between income, expenses, and revenues, and of course, there are numerous other methods that are utilized by organizations for strategic planning.)
Regarding Claim 19, 
Crosswhite and Gatto teach the investment management system of Claim 18 as described earlier.
Crosswhite teaches,
wherein the forecast value related to the continuous profit of the enterprise includes a forecast value related to at least one of revenues, operating profit, earnings before tax, net profit, or earnings per share of the enterprise.. (Crosswhite [Col 1, Lines 54-62]  Another method to calculate expected revenues is to estimate both future income and future expenses from historical information and then evaluate the reasonableness of the estimated expenses to determine if the forecasted expenses need adjusting. Both of these approaches allow an organization to determine a relationship between income, expenses, and revenues, and of course, there are numerous other methods that are utilized by organizations for strategic planning.)
Regarding Claim 20, 
Crosswhite and Gatto teach the investment management system of Claim 19 as described earlier.
Crosswhite teaches,
wherein the user forecast value is calculated based on at least two of the revenues, the operating profit, the earnings before tax, the net profit, or the earnings per share of the enterprise. (Crosswhite [Col 1, Lines 54-62]  Another method to calculate expected revenues is to estimate both future income and future expenses from historical information and then evaluate the reasonableness of the estimated expenses to determine if the forecasted expenses need adjusting. Both of these approaches allow an organization to determine a relationship between income, expenses, and revenues, and of course, there are numerous other methods that are utilized by organizations for strategic planning.; Examiner notes that operating profit may be derived from revenue less expenses)
Regarding Claim 21, 
Crosswhite and Gatto teach the investment management system of Claim 17 as described earlier.
Crosswhite teaches,
wherein the market forecast includes an average value and a standard deviation of the user forecast values. (Crosswhite [Col 8, Lines 19-21] "Variance" is the square of the standard deviation, i.e., the average of the squares of the deviations of a number of observations from their mean value. / Crosswhite [Col 5, Lines 9-12] the method may include the step of optimizing a weighted average of the forecasting accuracy for each selected period. )
Regarding Claim 22, 
Crosswhite and Gatto teach the investment management system of Claim 21 as described earlier.
Crosswhite teaches,
wherein the deviation value is a difference between the user forecast value ….and an average value of the plurality of the user forecast values. (Crosswhite [Col 5, Lines 46-49]  the error was calculated by finding the difference between the estimated forecast (n) periods into the future (rather than simply the next time period) and the actual value for that future period. / Crosswhite [Col 12, Lines 43-50] determine the error as the difference between the extrapolated forecast and the actual data for the future period. The expression for the individual error term is the value (Forecasti+n−Actuali+n) which is the difference between the forecast from actual (historical) data through time period “i”, forecasting “n” periods ahead to time period “i+n” and the actual or historical data at time period “i+n.” / Crosswhite [Col 8, Lines 31-38] typically will comprise a computer system with processing devices, input and output devices, and memory and may include nearly any electronic devices configured to perform the functions required by the method. Additionally, the method of the invention may be implemented using the Internet and other communication networks with the method being performed at a server device connected to such network.)
Crosswhite does not teach transmitted from the at least one client terminal
Gatto teaches,
transmitted from the at least one client terminal
(Gatto [0094] such as a PC or other user terminal, networked to the server 160. The user may also access server 160 through GUI 150 displayed on remote terminal 110 via the Internet 120.
Gatto [0368] Using a computer terminal or other similar input device, a user will be able to access and utilize the application Module comprising the software for the present invention. This Module may or may not reside on the computer terminal operated by the user.
Gatto [0373] delivers proprietary data only to those terminals having a license)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data forecasting of Crosswhite to incorporate the estimates performance viewing   teachings of Gatto for “measuring, analyzing, and tracking the past performance of security analysts' earnings estimates and recommendations.” (Gatto [Abstract])        The modification would have been obvious, because it is merely applying a known technique (i.e. estimates performance viewing   ) to a known concept (i.e. data forecasting) ready for improvement to yield predictable result (i.e. “enables users to view the historical data as a time series of earnings estimates for each analyst selected, for a selected period of time, for a predetermined earnings event. Users may define a model to automatically create enhanced composite estimates wherein an improved prediction of the quantity being estimated” Gatto [Abstract])

Regarding Claim 23, 
Crosswhite and Gatto teach the investment management system of Claim 22 as described earlier.
Crosswhite does not teach wherein the predetermined value is between 100% to 200% of the standard deviation.
Gatto teaches,
wherein the predetermined value is between 100% to 200% of the standard deviation.. (Gatto [0168]  estimates that are more than a number of standard deviations from the mean. 
Gatto [0303]   estimate is more than a defined number of standard deviations away from the mean. For example, if an analyst's estimate is more than 2 standard deviations away from the mean
Gatto [0314] estimate may stay the same and within 2 standard deviations from the mean)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data forecasting of Crosswhite to incorporate the estimates performance viewing   teachings of Gatto for “measuring, analyzing, and tracking the past performance of security analysts' earnings estimates and recommendations.” (Gatto [Abstract])        The modification would have been obvious, because it is merely applying a known technique (i.e. estimates performance viewing   ) to a known concept (i.e. data forecasting) ready for improvement to yield predictable result (i.e. “enables users to view the historical data as a time series of earnings estimates for each analyst selected, for a selected period of time, for a predetermined earnings event. Users may define a model to automatically create enhanced composite estimates wherein an improved prediction of the quantity being estimated” Gatto [Abstract])
Regarding Claim 24, 
Crosswhite and Gatto teach the investment management system of Claim 17 as described earlier.
Crosswhite teaches,
when the calculated deviation value of the user forecast…. is equal to or greater than a predetermined value and past performance of the user of the at least one terminal is equal to or greater than a certain level. (Crosswhite [Col 7, Lines 57-58] “Outliers” are data that are outside three standard deviations of the population mean.
Crosswhite [Col 9, Lines 64-66] to determine if there are any data outside the normal range of historical data values, which are called outliers. 
[Claim 7] identifying and modifying outliers in the gathered historical data. )
Crosswhite does not teach wherein the alert message is transmitted; transmitted from the at least one terminal
Gatto teaches,
wherein the alert message is transmitted; 
(Gatto [0030]  various alerts may be issued when the difference satisfies user specified criteria.)
transmitted from the at least one terminal   
(Gatto [0094] such as a PC or other user terminal, networked to the server 160. The user may also access server 160 through GUI 150 displayed on remote terminal 110 via the Internet 120.
Gatto [0368] Using a computer terminal or other similar input device, a user will be able to access and utilize the application Module comprising the software for the present invention. This Module may or may not reside on the computer terminal operated by the user.
Gatto [0373] delivers proprietary data only to those terminals having a license)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data forecasting of Crosswhite to incorporate the estimates performance viewing   teachings of Gatto for “measuring, analyzing, and tracking the past performance of security analysts' earnings estimates and recommendations.” (Gatto [Abstract])        The modification would have been obvious, because it is merely applying a known technique (i.e. estimates performance viewing   ) to a known concept (i.e. data forecasting) ready for improvement to yield predictable result (i.e. “enables users to view the historical data as a time series of earnings estimates for each analyst selected, for a selected period of time, for a predetermined earnings event. Users may define a model to automatically create enhanced composite estimates wherein an improved prediction of the quantity being estimated” Gatto [Abstract])

Regarding Claim 25, 
Crosswhite and Gatto teach the investment management system of Claim 24 as described earlier.
Crosswhite teaches,
wherein the certain level pertains to a difference between a past forecast value… and an actual performance value of the business performance of the enterprise being within a predetermined range.. (Crosswhite [Col 12, Lines 43-50] determine the error as the difference between the extrapolated forecast and the actual data for the future period. The expression for the individual error term is the value (Forecasti+n−Actuali+n) which is the difference between the forecast from actual (historical) data through time period “i”, forecasting “n” periods ahead to time period “i+n” and the actual or historical data at time period “i+n.”  / Crosswhite [Col 9, Lines, 63-66] a further check should be conducted as part of step (12) to determine if there are any data outside the normal range of historical data values, which are called outliers.)
Crosswhite does not teach   transmitted from the at least one terminal
Gatto teaches,
transmitted from the at least one terminal   
(Gatto [0094] such as a PC or other user terminal, networked to the server 160. The user may also access server 160 through GUI 150 displayed on remote terminal 110 via the Internet 120.
Gatto [0368] Using a computer terminal or other similar input device, a user will be able to access and utilize the application Module comprising the software for the present invention. This Module may or may not reside on the computer terminal operated by the user.
Gatto [0373] delivers proprietary data only to those terminals having a license)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data forecasting of Crosswhite to incorporate the estimates performance viewing   teachings of Gatto for “measuring, analyzing, and tracking the past performance of security analysts' earnings estimates and recommendations.” (Gatto [Abstract])        The modification would have been obvious, because it is merely applying a known technique (i.e. estimates performance viewing   ) to a known concept (i.e. data forecasting) ready for improvement to yield predictable result (i.e. “enables users to view the historical data as a time series of earnings estimates for each analyst selected, for a selected period of time, for a predetermined earnings event. Users may define a model to automatically create enhanced composite estimates wherein an improved prediction of the quantity being estimated” Gatto [Abstract])
Regarding Claim 26, 
Crosswhite and Gatto teach the investment management system of Claim 24 as described earlier.
Crosswhite teaches,
wherein the certain level pertains to the user forecast value 
(Crosswhite [Col 5, Lines 9-12] the method may include the step of optimizing a weighted average of the forecasting accuracy for each selected period.)
  being ranked equal to or greater than previous user forecast values; 
(Crosswhite [Col 11, Lines 55-60]  then all of the forecasting methods can be ranked on the numerical value of this one error metric. With the selected error metric, all forecasting methods can be ranked and their relative accuracy can be used as a gauge to determine which forecasting method works the best 
Crosswhite [Col 12, Lines 58-59]  until the metric is equal to or substantially equal to the optimal.)
and an actual performance value of the business performance of the enterprise.
(Crosswhite [Col 12, Lines 43-50] determine the error as the difference between the extrapolated forecast and the actual data for the future period.)
Crosswhite does not teach  transmitted from the at least one terminal
Gatto teaches,
transmitted from the at least one terminal   
(Gatto [0094] such as a PC or other user terminal, networked to the server 160. The user may also access server 160 through GUI 150 displayed on remote terminal 110 via the Internet 120.
Gatto [0368] Using a computer terminal or other similar input device, a user will be able to access and utilize the application Module comprising the software for the present invention. This Module may or may not reside on the computer terminal operated by the user.
Gatto [0373] delivers proprietary data only to those terminals having a license)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data forecasting of Crosswhite to incorporate the estimates performance viewing   teachings of Gatto for “measuring, analyzing, and tracking the past performance of security analysts' earnings estimates and recommendations.” (Gatto [Abstract])        The modification would have been obvious, because it is merely applying a known technique (i.e. estimates performance viewing   ) to a known concept (i.e. data forecasting) ready for improvement to yield predictable result (i.e. “enables users to view the historical data as a time series of earnings estimates for each analyst selected, for a selected period of time, for a predetermined earnings event. Users may define a model to automatically create enhanced composite estimates wherein an improved prediction of the quantity being estimated” Gatto [Abstract])
Regarding Claim 27, 
Crosswhite and Gatto teach the investment management system of Claim 21 as described earlier.
Crosswhite does not teach wherein the market forecast is automated to be updated periodically or irregularly.
Gatto teaches,
wherein the market forecast is automated to be updated periodically or irregularly.
(Gatto [Claim 39]  forecasts and actual performances of one or more earnings events where the accuracy measures for each contributor are compared to other contributors participating in forecasting the earnings events.
Gatto [Claim 41] wherein performance data is updated at predetermined intervals.
Gatto [0020] The invention also calculates and selectively displays daily summary-level statistics
Gatto  [0365] On an interim basis, which can occur either daily, monthly, or at any other period, a Global Analyst Data Object, containing historical data on analyst estimates, may be transferred or otherwise downloaded)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data forecasting of Crosswhite to incorporate the estimates performance viewing   teachings of Gatto for “measuring, analyzing, and tracking the past performance of security analysts' earnings estimates and recommendations.” (Gatto [Abstract])        The modification would have been obvious, because it is merely applying a known technique (i.e. estimates performance viewing   ) to a known concept (i.e. data forecasting) ready for improvement to yield predictable result (i.e. “enables users to view the historical data as a time series of earnings estimates for each analyst selected, for a selected period of time, for a predetermined earnings event. Users may define a model to automatically create enhanced composite estimates wherein an improved prediction of the quantity being estimated” Gatto [Abstract])
Regarding Claim 28, 
Crosswhite and Gatto teach the investment management system of Claim 17 as described earlier.
Crosswhite does not teach wherein the alert message is transmitted when confidence in the user forecast value from the at least one user terminal exceeds a threshold value.
Gatto teaches,
wherein the alert message is transmitted 
(Gatto [0030]  various alerts may be issued when the difference satisfies user specified criteria.)
when confidence in the user forecast value from the at least one user terminal exceeds a threshold value.
(Gatto [Claim 39]  forecasts and actual performances of one or more earnings events where the accuracy measures for each contributor are compared to other contributors participating in forecasting the earnings events.
Gatto [0245] Therefore, dividing by the standard deviation may differentiate between accurate and inaccurate analysts. By using the standard deviation measure, the scores may be scaled by the level of difficulty in predicting that stock
Gatto [0252]  Other threshold values may be used as well.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data forecasting of Crosswhite to incorporate the estimates performance viewing   teachings of Gatto for “measuring, analyzing, and tracking the past performance of security analysts' earnings estimates and recommendations.” (Gatto [Abstract])        The modification would have been obvious, because it is merely applying a known technique (i.e. estimates performance viewing   ) to a known concept (i.e. data forecasting) ready for improvement to yield predictable result (i.e. “enables users to view the historical data as a time series of earnings estimates for each analyst selected, for a selected period of time, for a predetermined earnings event. Users may define a model to automatically create enhanced composite estimates wherein an improved prediction of the quantity being estimated” Gatto [Abstract])
Regarding Claim 29, 
Crosswhite and Gatto teach the investment management system of Claim 17 as described earlier.
Crosswhite does not teach wherein the alert message includes an indication of a "securities to watch" or a "securities recommended to buy/sell (trade)".
Gatto teaches,
wherein the alert message
(Gatto [0030]  various alerts may be issued when the difference satisfies user specified criteria.)
 includes an indication of a "securities to watch" or a "securities recommended to buy/sell (trade)".
(Gatto [0003] recommendations on whether investors should buy, sell, or hold financial instruments, such as equity securities, and other predictions. 
Gatto [0007]  gather and report analysts' earnings estimates and recommendations. At least some FISPs report the high, low, and mean (or consensus) earnings estimates, as well as mean recommendations for equity securities (as translated to a FISP's particular scale, for example, one to five).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data forecasting of Crosswhite to incorporate the estimates performance viewing   teachings of Gatto for “measuring, analyzing, and tracking the past performance of security analysts' earnings estimates and recommendations.” (Gatto [Abstract])        The modification would have been obvious, because it is merely applying a known technique (i.e. estimates performance viewing   ) to a known concept (i.e. data forecasting) ready for improvement to yield predictable result (i.e. “enables users to view the historical data as a time series of earnings estimates for each analyst selected, for a selected period of time, for a predetermined earnings event. Users may define a model to automatically create enhanced composite estimates wherein an improved prediction of the quantity being estimated” Gatto [Abstract])
Regarding Claim 30, 
Crosswhite and Gatto teach the investment management system of Claim 17 as described earlier.
Crosswhite does not teach wherein the alert message includes an indication of potential profit.
Gatto teaches,
wherein the alert message
(Gatto [0030]  various alerts may be issued when the difference satisfies user specified criteria.)
 includes an indication of potential profit.
(Gatto [0043]  a profitability score. Stock picks may be classified into one of several categories, such as Strong Buy, Buy, Hold, Sell, Strong Sell. 
Gatto [0293] provide objective ratings of analyst performance, which may include the accuracy of earnings estimates, the profitability of buy/sell/hold recommendations, and/or other predictions and performance metrics.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data forecasting of Crosswhite to incorporate the estimates performance viewing   teachings of Gatto for “measuring, analyzing, and tracking the past performance of security analysts' earnings estimates and recommendations.” (Gatto [Abstract])        The modification would have been obvious, because it is merely applying a known technique (i.e. estimates performance viewing   ) to a known concept (i.e. data forecasting) ready for improvement to yield predictable result (i.e. “enables users to view the historical data as a time series of earnings estimates for each analyst selected, for a selected period of time, for a predetermined earnings event. Users may define a model to automatically create enhanced composite estimates wherein an improved prediction of the quantity being estimated” Gatto [Abstract])
Claim 31 is rejected on the same basis as Claim 1.
Claim 32 is rejected on the same basis as Claim 1.
Regarding Claim 33, 
Crosswhite and Gatto teach the investment management system of Claim 17 as described earlier.
Crosswhite teaches,
indicates that the user forecast value is a surprise
(Crosswhite  [Col 3, Lines 26-28] data analysis determines if there exists data anomalies such as outliers, missing data, and the like)
Crosswhite does not teach wherein the alert message; with regard to the user forecast value transmitted from the at least one terminal.
Gatto teaches,
wherein the alert message; 
(Gatto [0030]  various alerts may be issued when the difference satisfies user specified criteria.)
with regard to the user forecast value transmitted from the at least one terminal.
(Gatto [0094] such as a PC or other user terminal, networked to the server 160. The user may also access server 160 through GUI 150 displayed on remote terminal 110 via the Internet 120.
Gatto [0368] Using a computer terminal or other similar input device, a user will be able to access and utilize the application Module comprising the software for the present invention. This Module may or may not reside on the computer terminal operated by the user.
Gatto [0373] delivers proprietary data only to those terminals having a license)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data forecasting of Crosswhite to incorporate the estimates performance viewing   teachings of Gatto for “measuring, analyzing, and tracking the past performance of security analysts' earnings estimates and recommendations.” (Gatto [Abstract])        The modification would have been obvious, because it is merely applying a known technique (i.e. estimates performance viewing   ) to a known concept (i.e. data forecasting) ready for improvement to yield predictable result (i.e. “enables users to view the historical data as a time series of earnings estimates for each analyst selected, for a selected period of time, for a predetermined earnings event. Users may define a model to automatically create enhanced composite estimates wherein an improved prediction of the quantity being estimated” Gatto [Abstract])
Claim 34 is rejected on the same basis as Claim 33.
 
Response to Remarks
Applicant's arguments filed on March 1, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Further, assuming arguendo that new Claims 17 - 32 is directed to an abstract idea, with which Applicant does not agree, Applicant submits that new Claims 17 -34, as a whole, recite additional features that integrate the alleged abstract idea into a practical application. …. When evaluating whether additional elements meaningfully limit the judicial exception, it is particularly critical that examiners consider the additional elements both individually and as a combination. When an additional element is considered individually, the additional element may be enough to qualify as "significantly more" if it meaningfully limits the judicial exception, and may also add a meaningful limitation by integrating the judicial exception into a practical application. However, even in the situation where the individually-viewed elements do not add significantly more or integrate the exception, those additional elements when viewed in combination may render the claim eligible," citing, among other cases, BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1349, (Fed. Cir. 2016) (hereafter BASCOM) (see MPEP 2106.05(e), emphasis added). "
Examiner responds:
The limitations clearly relate to managing transactions/interactions between business, market, and/or client.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to calculate and update  a market forecast  or calculate a deviation value recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“a server, which includes a processor and a memory”, “client terminals”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“alert message”:
insignificant extra-solution activity to the judicial exception of displaying information





are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0026] “The client terminal 120 is a computer, a tablet terminal, or a smartphone having a function of communicating with the server 110 via the internet”Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The Applicant states:
“Applicant further submits that BASCOM is adopted into Example 34 "System for Filtering Internet Content" of the Subject Matter Eligibility Examples document published in December 2016 (hereafter Example 34). Although Example 34 was published prior to the 2019 Revised Patent Subject Matter Eligibility Guidance, the analysis in Example 34 and the case relied upon in the example is still valid (see Explanatory Notes section on page 5 of the Index of Subject Matter Eligibility Examples document published in October 2019”
Examiner responds:
	Applicant's fact pattern differs from BASCOM/Example 34 in which generic additional elements  (filtering tool, controlled access network accounts, a local client computer to  generate network  access requests for the  controlled access network  accounts, an Internet  computer  network,  and  a  remote  ISP  server  coupled to the  client  computer,  and the Internet computer network) were utilized in an unconventional and non‐generic combination. At the time, filter tools were only placed on end-user client computers (for custom filtering) or ISP server (for blanket filtering). The proposed invention placed “the installation of a filtering tool at a specific location (ISP server), remote from the end‐users, with customizable filtering features specific to each end user.”  The Federal Circuit claimed arrangement of elements in the system results in an improvement in the technology of filtering content on the Internet, because it offers “both the benefits of a filter on the local computer, and the benefits of a filter on the ISP server.”   
In the Applicant’s invention, “storing a user forecast value”, "calculating  and update… a market forecast”, “calculating  a deviation value”, 	 “determining  that the calculated deviation value of the user forecast … is equal to or greater than a predetermined value”, 	“transmitting an alert message” remain common practice. So no generic additional element is  utilized in a unique manner. Therefore, there is no improvement in   technology.
Examiner maintains the Applicant’s invention may solve a business (or financial) process concern, but does not solve any meaningful technological challenge. The Applicant’s claims do not require a particular machine, effect a physical transformation, or apply an abstract idea in some meaningful way beyond generally linking the use of the abstract idea to a computer environment.  
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Gatto (“SECURITY ANALYST ESTIMATES PERFORMANCE VIEWING SYSTEM AND METHOD”, U.S. Publication Number: 2002/0052820 A1)
Excised prior art includes: 
  Chen (“TRACKING BUSINESS PERFORMANCE IMPACT OF OPTIMIZED SOURCING ALGORITHMS”, U.S. Patent Number: US-8635130-B1)
  Smith (“METHOD AND SYSTEM FOR ANALYZING AND SCREENING INVESTMENT INFORMATION”, U.S. Publication Number: 2017/0206592 A1)

 Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of new prior art.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied





























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen (“TRACKING BUSINESS PERFORMANCE IMPACT OF OPTIMIZED SOURCING ALGORITHMS”, U.S. Publication Number: 2017/0206592 A1) proposes  continuously tracking business performance impact of order sourcing systems and algorithms that decide how ecommerce orders should be fulfilled by assigning the items of the order to nodes in a fulfillment network such as stores, distribution centers, and third party logistics—to provide automatic root cause analysis and solution recommendations to pre-defined business problems arising from KPI monitoring.
Smith (“METHOD AND SYSTEM FOR ANALYZING AND SCREENING INVESTMENT INFORMATION”, U.S. Publication Number: 2017/0206592 A1) proposes  a stock analysis, management and education system and process which, via an Internet based software application, allows a client to receive daily trading information on all the Stocks traded without having to conduct multiple queries and/or extended downloads.
Jacobs (“RESERVE FORECASTING SYSTEMS AND METHODS”, U.S. Publication Number: 2014/0257900 A1) proposes a planning system includes a demand forecasting module and an optimization module.
Kakouros (“MONITORING A DEMAND FORECASTING PROCESS”, U.S. Publication Number: 2004/0088211 A1) provides  monitoring a demand forecasting process.
Bateni (“METHOD FOR DETERMINING DAILY WEIGHTING FACTORS FOR USE IN FORECASTING DAILY PRODUCT SALES”, U.S. Publication Number: 2010/0138274 A1) proposes a product demand forecasting methodology that applies daily weight values to a weekly forecast to determine daily forecasts for a product or service..

Conclusion













Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697